FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



March 12, 2020


Nancy Joseph
U.S. Magistrate Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Barasneh
          Case No. 20-CR-26

Dear Judge Joseph:

Assistant United States Attorney Benjamin Proctor has informed me that the government
does not oppose Mr. Barasneh’s second motion for an extension of time to file pretrial
motions that filed yesterday (Doc. #18).

Thank you for your attention to this matter.

Sincerely,


s/ John W. Campion
John W. Campion

JWC/jmb




                                          Milwaukee · Madison · Green Bay
           Case 2:20-cr-00026-PP-NJ Filed 03/12/20 Page 1 of 1 Document 19
